Case 2:19-cv-10926-JFW-AFM Document 1 Filed 12/27/19 Page 1 of 9 Page ID #:1



 1   MCFARLIN LLP
     Timothy G. McFarlin (State Bar No. 223378)
 2   Email: tim@mcfarlinlaw.com
     Jarrod Y. Nakano (State Bar No. 235548)
 3   Email: jarrod@mcfarlinlaw.com
     4 Park Plaza, Suite 1025
 4   Irvine, California 92614
     Telephone: (949) 544-2640
 5   Fax: (949) 336-7612
 6   Attorneys for Plaintiff
     VERONICA MATHIAS
 7
 8                            UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   VERONICA MATHIAS, an                     Case No.:
     Individual,
12
                         Plaintiff,
13
                         v.
14                                            COMPLAINT FOR:
     ROSEGARDEN CENTER, LLC; a
15   California limited liability company;     1. VIOLATIONS OF THE
     and DOES 1-100,
16                                                AMERICANS WITH DISABILITIES
                         Defendant.               ACT OF 1990, 42 U.S.C. §12181, ET
17                                                SEQ.; AND
18
                                               2. VIOLATIONS OF THE UNRUH
19                                                CIVIL RIGHTS ACT, CALIFORNIA
20                                                CIVIL CODE § 51, ET SEQ.
21
22
23
24
25
26
27
28
                                                -1-
                                             COMPLAINT
Case 2:19-cv-10926-JFW-AFM Document 1 Filed 12/27/19 Page 2 of 9 Page ID #:2



 1         Comes now Plaintiff VERONICA MATHIAS (“Plaintiff”), who complains
 2   and alleges of Defendant ROSEGARDEN CENTER, LLC (collectively,
 3   “Defendant”) as follows:
 4                                           PARTIES
 5   1.    Plaintiff is an adult California resident. Plaintiff has a Disabled Person
 6   Parking Placard issued to her by the State of California. Plaintiff is substantially
 7   limited in performing one or more major life activities, including but not limited to:
 8   walking, standing, ambulating and sitting. As a result of these disabilities, Plaintiff
 9   relies upon mobility devices to ambulate. With such disabilities, Plaintiff qualifies
10   as a member of a protected class under the Americans with Disabilities Act
11   (“ADA”), 42 U.S.C. §12102(2) and the regulations implementing the ADA set
12   forth at 28 C.F.R. §§ 36.101, et seq.
13   2.    Plaintiff brings this action acting as a “private attorney general” as permitted
14   under the American with Disabilities Act of 1990 (“ADA”) to privatize
15   enforcement of the ADA without the American tax payer(s) bearing the financial
16   tax burden for such action.
17   3.    Plaintiff is informed and believes and thereon alleges that Defendant
18   conducts and operates its business at the property located at 1000 West Rosecrans
19   Avenue, Gardena, CA 90247 (“Property”). ROSEGARDEN CENTER, LLC
20   operates a “Jack in the Box” (“Business”), which is a facility open to the public, a
21   place of public accommodation, and a business establishment
22   4.    Plaintiff is informed and believes and thereon alleges that Defendant is the
23   owner of the subject Property.
24   5.    Plaintiff does not know the true names of Defendant, their business
25   capacities, their ownership connection to the subject property and business, or their
26   relative responsibilities in causing the access violations herein complained of, and
27   alleges a joint venture and common enterprise by all such Defendant. Plaintiff is
28   informed and believes that each of the Defendant herein, including Does 1 through
                                               -2-
                                             COMPLAINT
Case 2:19-cv-10926-JFW-AFM Document 1 Filed 12/27/19 Page 3 of 9 Page ID #:3



 1   100, inclusive, is responsible in some capacity for the events herein alleged, or is a
 2   necessary party for obtaining appropriate relief. Plaintiff will seek leave to amend
 3   when the true names, capacities, connections, and responsibilities of the Defendant
 4   and Does 1 through 100, inclusive, are ascertained.
 5                              JURSIDICTION AND VENUE
 6   6.     This Court has subject matter jurisdiction over this action pursuant to 28
 7   U.S.C. §§ 1331 and 1343(a)(3-4) for violations of the Americans with
 8   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. ("ADA").
 9   7.     This court has supplemental jurisdiction over Plaintiff’s non-federal claims
10   pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act
11   (“UCRA”) claims are so related to Plaintiff’s federal ADA claims in that they have
12   the same nucleus of operative facts and arising out of the same transactions, they
13   form part of the same case or controversy under Article III of the United States
14   Constitution.
15   8.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the real
16   property which is the subject of this action is located in this district and because
17   Plaintiff's causes of action arose in this district.
18                                GENERAL ALLEGATIONS
19   9.     Plaintiff went to the Business on or about June 27, 2019 to purchase a
20   cheeseburger.
21   10.    Parking spaces are one of the facilities, privileges and advantages reserved by
22   Defendant to persons at the property serving the Business.
23   11.    Unfortunately, although parking spaces were one of the facilities reserved for
24   patrons, there were no designated parking spaces available for persons with
25   disabilities that complied with the Americans with Disability Act Accessibility
26   Guidelines (“ADAAG”) on or about June 27, 2019. At that time, Plaintiff
27   experienced extreme difficulty availing herself to the Business accommodations.
28   12.    Instead of having architectural barrier free facilities for patrons with
                                                 -3-
                                              COMPLAINT
Case 2:19-cv-10926-JFW-AFM Document 1 Filed 12/27/19 Page 4 of 9 Page ID #:4



 1   disabilities, Defendant has: a built-up curb ramp that projects from the sidewalk and
 2   into the disabled parking area (Section 406.5). Furthermore, the curb ramp is in
 3   excess of the maximum grade allowed by ADAAG specifications (Section 502.4); a
 4   built-up curb ramp that projects from the sidewalk and into the access aisle (Section
 5   406.5). Furthermore, the curb ramp is in excess of the maximum grade allowed by
 6   ADAAG specifications (Section 406.1).
 7   13.   Subject to the reservation of rights to assert further violations of law after a
 8   site inspection found infra, Plaintiff asserts there are additional ADA violations
 9   which affect her personally.
10   14.   Plaintiff is informed and believes and thereon alleges Defendant has no
11   policy or plan in place to make sure that there was a compliant accessible access
12   parking reserved for persons with disabilities prior to June 27, 2019.
13   15.   Plaintiff is informed and believes and thereon alleges Defendant has no
14   policy or plan in place to make sure that the designated disabled parking for persons
15   with disabilities comport with the ADAAG.
16   16.   The designated disabled parking spaces for use by persons with disabilities
17   are a tip over, crash, fall hazard or trip hazard because it contains a built-up curb
18   ramp and cross slopes.
19   17.   Plaintiff personally encountered these barriers. These inaccessible conditions
20   denied the Plaintiff full and equal access and caused her difficulty, humiliation and
21   frustration.
22   18.   As an individual with a mobility disability who at times is dependent upon a
23   wheelchair or other mobility device, Plaintiff has a keen interest in whether public
24   accommodations have architectural barriers that impede full accessibility to those
25   accommodations by individuals with mobility impairments.
26   19.   Plaintiff is being deterred from patronizing the Business and its
27   accommodations on particular occasions, but intends to return to the Business for
28   the dual purpose of availing herself of the goods and services offered to the public
                                               -4-
                                            COMPLAINT
Case 2:19-cv-10926-JFW-AFM Document 1 Filed 12/27/19 Page 5 of 9 Page ID #:5



 1   and to ensure that the Business ceases evading its responsibilities under federal and
 2   state law.
 3   20.   The Defendant has failed to maintain in working and useable conditions
 4   those features required to provide ready access to persons with disabilities.
 5   21.   The violations identified above are easily removed without much difficulty or
 6   expense. They are the types of barriers identified by the Department of Justice as
 7   presumably readily achievable to remove and, in fact, these barriers are readily
 8   achievable to remove. Moreover, there are numerous alternative accommodations
 9   that could be made to provide a greater level of access if complete removal were
10   not achievable.
11   22.   Given the obvious and blatant violation alleged hereinabove, Plaintiff
12   alleges, on information and belief, that there are other violations and barriers in the
13   site that relate to his disability. Plaintiff will amend the complaint, to provide
14   proper notice regarding the scope of this lawsuit, once she conducts a site
15   inspection. However, please be on notice that the Plaintiff seeks to have all barriers
16   related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
17   (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
18   have all barriers that relate to his disability removed regardless of whether she
19   personally encountered them).
20   23.   Given the obvious and blatant violation alleged hereinabove, Plaintiff
21   alleges, on information and belief, that the failure to remove these barriers was
22   intentional because: (1) these particular barriers are intuitive and obvious; (2) the
23   Defendant exercised control and dominion over the conditions at this location prior
24   to June 27, 2019, (3) the lack of accessible facilities was not an accident because
25   had the Defendant intended any other configuration, they had the means and ability
26   to make the change.
27   24.   Without injunctive relief, Plaintiff will continue to be unable to fully access
28   Defendant’s facilities in violation of Plaintiff’s rights under the ADA.
                                               -5-
                                             COMPLAINT
Case 2:19-cv-10926-JFW-AFM Document 1 Filed 12/27/19 Page 6 of 9 Page ID #:6



 1                               FIRST CAUSE OF ACTION
 2    (Violations of the Americans With Disabilities Act Of 1990, 42 U.S.C. § 12181,
 3                                et seq. Against Defendant)
 4   25.   Plaintiff incorporates by reference, as though fully set forth, paragraphs 1
 5   through 24 of this Complaint.
 6   26.   Under the ADA, it is an act of discrimination to fail to ensure that the
 7   privileges, advantages, accommodations, facilities, goods, and services of any place
 8   of public accommodation are offered on a full and equal basis by anyone who
 9   owns, leases, or operates a place of public accommodation. See 42 U.S.C. §
10   12182(a). Discrimination is defined, inter alia, as follows.
11            a. A failure to make reasonable modifications in policies, practices, or
12                procedures, when such modifications are necessary to afford goods,
13                services, facilities, privileges, advantages, or accommodations to
14                individuals with disabilities, unless the accommodation would work a
15                fundamental alteration of those services and facilities. 42 U.S.C. §
16                12182(b)(2)(A)(ii).
17            b. A failure to remove architectural barriers where such removal is
18                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
19                defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
20                Appendix "D".
21            c. A failure to make alterations in such a manner that, to the maximum
22                extent feasible, the altered portions of the facility are readily accessible
23                to and usable by individuals with disabilities, including individuals
24                who use wheelchairs, or to ensure that, to the maximum extent
25                feasible, the path of travel to the altered area and the bathrooms,
26                telephones, and drinking fountains serving the area, are readily
27                accessible to and usable by individuals with disabilities. 42 U.S.C. §
28                12183(a)(2).
                                               -6-
                                            COMPLAINT
Case 2:19-cv-10926-JFW-AFM Document 1 Filed 12/27/19 Page 7 of 9 Page ID #:7



 1   27.   Any business that provides parking spaces must provide accessible parking
 2   spaces. 1991 Standards § 4.1.2(5). 2010 Standards § 208. Under the 1991
 3   Standards, parking spaces and access aisles must be level with surface slopes not
 4   exceeding 1:50 (2.0%) in all directions. 1991 Standards § 4.6.2. Under the 2010
 5   Standards, access aisles shall be at the same level as the parking spaces they serve.
 6   Changes in level are not permitted. 2010 Standards § 502.4. "Access aisles are
 7   required to be nearly level in all directions to provide a surface for wheelchair
 8   transfer to and from vehicles." 2010 Standards § 502.4 Advisory. Here the failure
 9   to provide a level access aisle in the designated disabled parking space is a violation
10   of the law and excess slope angle in the access pathway is a violation of the law.
11   28.   A public accommodation must maintain in operable working condition those
12   features of its facilities and equipment that are required to be readily accessible to
13   and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
14   29.   Here, the failure to ensure that accessible facilities were available and ready
15   to be used by Plaintiff is a violation of law.
16   30.   Given its location and options, Plaintiff will continue to desire to patronize
17   the Business but she has been and will continue to be discriminated against due to
18   lack of accessible facilities and, therefore, seeks injunctive relief to remove the
19   barriers.
20
21
22                             SECOND CAUSE OF ACTION
23               (Violation of the UCRA, California Civil Code § 51, et seq.
24                                    Against Defendant)
25   31.   Plaintiff incorporates by reference, as though fully set forth, paragraphs 1
26   through 30 of this Complaint.
27   32.   California Civil Code section 51, et seq. guarantees equal access for people
28   with disabilities to the accommodations, advantages, facilities, privileges, and
                                               -7-
                                             COMPLAINT
Case 2:19-cv-10926-JFW-AFM Document 1 Filed 12/27/19 Page 8 of 9 Page ID #:8



 1   services of all business establishments of any kind whatsoever. Defendant is
 2   systematically violating the UCRA, Civil Code section 51, et seq.
 3   33.   Because Defendant violated Plaintiff’s rights under the ADA, they also
 4   violated the UCRA and are liable for damages. CAL. CIV. CODE §§ 51(f) and
 5   52(a). These violations are ongoing.
 6   34.   Plaintiff is informed and believes and thereon alleges that Defendant’s
 7   actions constitute intentional discrimination against Plaintiff on the basis of a
 8   disability, in violation of the UCRA, Civil Code section 51, et seq., because
 9   Defendant has been previously put on actual or constructive notice that the
10   Business is inaccessible to Plaintiff. Despite this knowledge, Defendant maintains
11   their premises in an inaccessible form, and Defendant has failed to take actions to
12   correct these barriers.
13                                          PRAYER
14   WHEREFORE, Plaintiff prays that this court award damages provide relief as
15   follows:
16    1.   A preliminary and permanent injunction enjoining Defendant from further
17   violations of the ADA, 42 U.S.C. § 12181 et seq., and UCRA, Civil Code § 51 et
18   seq. with respect to its operation of the Business and Property.
19    2.   An award of actual damages and statutory damages of not less than $4,000
20   per violation pursuant to § 52(a) of the California Civil Code.
21    3.   An additional award of $4,000.00 as deterrence damages for each violation
22   pursuant to Johnson v. Guedoir, 218 F.Supp.3d 1096; 2016 U.S. Dist. LEXIS
23   150740 (USDC Cal, E.D. 2016).
24    4.   For reasonable attorneys’ fees, litigation expenses, and costs of suit, pursuant
25   to 42 U.S.C. § 12205; California Civil Code § 52.
26                               DEMAND FOR JURY TRIAL
27         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
28   raised in this Complaint.
                                               -8-
                                            COMPLAINT
Case 2:19-cv-10926-JFW-AFM Document 1 Filed 12/27/19 Page 9 of 9 Page ID #:9



 1
 2   DATED: December 27, 2019                  MCFARLIN LLP
 3
 4                                      By:    /s/ Jarrod Y. Nakano
                                               ___________________________
 5
 6                                             Jarrod Y. Nakano
                                               Attorneys for Plaintiff
 7                                             VERONICA MATHIAS
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         -9-
                                       COMPLAINT
